NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDGARDO MANUEL ALEMAN RAMOS, No.                       14-71608

                Petitioner,                     Agency No. A094-286-738

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Edgardo Manuel Aleman Ramos, a native and citizen of Honduras, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing an

appeal from an immigration judge’s decision denying his application for

withholding of removal and relief under the Convention against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that

deference is owed to the BIA’s interpretation of the governing statutes and

regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review

for substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny the petition for review.

      Substantial evidence supports the agency’s finding that the harm Ramos

suffered in Honduras did not rise to the level of past persecution. See Nagoulko v.

INS, 333 F.3d 1012, 1016 (9th Cir. 2003) (explaining that persecution is “an

extreme concept” (quotation and citation omitted)); Lim v. INS, 224 F.3d 929, 936

(9th Cir. 2000) (“Threats standing alone . . . constitute past persecution in only a

small category of cases, and only when the threats are so menacing as to cause

significant actual suffering or harm.” (quotation and citation omitted)).

      The agency did not err in finding that Ramos failed to establish membership

in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir.

2016) (in order to demonstrate membership in a particular group, “[t]he applicant

must ‘establish that the group is (1) composed of members who share a common

immutable characteristic, (2) defined with particularity, and (3) socially distinct

within the society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227,

237 (BIA 2014)). Substantial evidence supports the agency’s determination that

Ramos otherwise failed to establish that any future harm he fears in Honduras


                                           2                                    14-71608
would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (applicant’s “desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground”); Santos-Lemus v. Mukasey, 542 F.3d 738, 747 (9th Cir. 2008)

(petitioner’s general aversion to gangs did not constitute a political opinion),

abrogated on other grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081, 1093

(9th Cir. 2013). Thus, Ramos’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of Ramos’s CAT claim

because Ramos did not demonstrate it is more likely than not that he would be

tortured by or with the consent or acquiescence of the government of Honduras.

See Garcia-Milian v. Holder, 755 F.3d 1026, 1033-35 (9th Cir. 2014) (concluding

that petitioner did not establish the necessary “state action” for CAT relief).

      PETITION FOR REVIEW DENIED.




                                          3                                        14-71608